department of the treasury internal_revenue_service washington d c date office_of_chief_counsel number release date cc pa apjp b3 scaf-145689-02 uilc memorandum for joseph g kehoe commissioner small_business_self-employed_division sbse john m dalrymple commissioner wage investment division w_i linda r dettery area_counsel sb_se area cc sb stuart spielman assistant to the branch chief administrative provisions and judicial practice cc pa apjp b3 from subject suspension of interest after reconsiderations this significant service_center advice responds to your memorandum dated date in connection with questions posed by the brookhaven irs campus in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue sec_1 the service has encountered situations where a taxpayer will report self- employment income and related_income and self-employment_tax liabilities even though the taxpayer did not actually have any self-employment_income taxpayers have reported this self-employment_income in order to support an unjustified claim for earned_income_tax_credit eitc under sec_32 in excess of the reported tax_liabilities in such cases the service will often issue a notice_of_deficiency that disallows the eitc the service bases its determination_of_a_deficiency on a lack of scaf-145689-02 substantiation that the taxpayer actually had self-employment_income sufficient to support the claim for eitc after the taxpayer fails to timely petition the notice_of_deficiency the taxpayer will sometimes ask the service to reconsider its claim for eitc to support its request the taxpayer provides substantiation that the taxpayer did in fact have self-employment_income that gives rise to income and self-employment_tax liabilities the service however determines that despite the substantiated self- employment income the taxpayer still does not qualify for the eitc because the taxpayer fails some other eitc eligibility criterion the service then issues a second notice_of_deficiency for the tax attributable to the now substantiated self-employment_income you have asked whether sec_6404 requires the service to suspend the application of underpayment interest to this later determination of deficiency does the answer to the first question change if the taxpayer waives the restrictions on making a second assessment does the answer to the first question change if the service determines that the taxpayer's income exceeded what he reported on his income_tax return conclusion sec_1 sec_6404 applies with respect to the tax_liability as reported on the original return if a new_item or adjustment ties specifically to the original return notice must be issued within the applicable statutory period or interest with respect to the item or adjustment must be suspended in the cases described above the initial notice timely advised the taxpayer for purposes of sec_6404 of the outstanding liability and the basis therefore ie no qualifying earned_income for purposes of eitc given the information available to the service and provided that the service has attempted to get information from all applicable sources the service is not required to issue a second notice under these circumstances however a second notice should be issued disclosing the adjusted liability and basis provided that the first notice was not petitioned the timing of the assessment of the liability is irrelevant for purposes of sec_6404 notice requirements as such the waiver of restrictions thereon would not affect the necessity for notice within the statutory period any alteration of the amount of liability listed in the first notice_of_deficiency requires the issuance of a second notice_of_deficiency within the statutory period to avoid the suspension of related penalties and interest scaf-145689-02 law and analysis issue congress instituted sec_6404 to address concerns that taxpayers were incurring large amounts of penalties and interest in circumstances where they had not received notice of any underpayment h_r conf_rep no 105th cong 2d sess 1998_3_cb_1013 s rep no 105th cong 2d sess 1998_3_cb_600 sec_6404 references the original return only using the filing_date of the original return as the trigger date for the notice timeline of course it is important that a taxpayer be continually apprised of changes to his or her liability and the basis thereof in successive notices within the statutory period however there is no continuing notice obligation beyond items tied to the original return it is assumed that in the given fact pattern the examination was thorough that information was sought by the service from all relevant sources and that the taxpayer did not provide information within his control there are minimum examination requirements set out within the irm eg sec_4 and which if complied with help guarantee that the service has met its notice requirements under sec_6404 with the initial notice as well as supporting the contention that such determinations are not arbitrary or capricious as such once a proper notice has been issued with regard to the original return apprizing the taxpayer of his or her liability congress’ policy goals will have been met if the service erred in failing to uncover a new_item or adjustment by failing to meet its examination requirements that information should be treated as having been disclosed on the original return and the relevant interest should be suspended however if the new_item or adjustment is not the result of incomplete research by the service during the original examination could not have been otherwise discovered by the service and arises only after the g notice deadline such issue is treated similarly to an amendment to the original return and is treated separately for purposes of g suspension issue congress has not provided for an exception to the notice requirement where the taxpayer signs a waiver of the restrictions on assessment the notice requirement of sec_6404 and the resultant suspension of interest and penalties apply without regard to assessment and are primarily applicable prior to the time assessment i sec_1per sec_6404 the suspension applies separately with respect to each item or adjustment scaf-145689-02 contemplated a waiver of the restrictions would also not qualify as a self-assessment for purposes of the exception under sec_6404 issue any items specifically shown on the return as provided by the taxpayer are exempt from the suspension and notice requirements see sec_6404 however if the service redetermines those values provided by the taxpayer the service must issue notice within the statutory period for the altered value for example if the taxpayer reports dollar_figure of income but the service determines the income amount to be dollar_figure the service must provide notice to the taxpayer regarding the additional dollar_figure of income and the corresponding tax_liability within the statutory period or interest and penalties on the additional_amount will be suspended sec_6404 is applied separately with regard to each item or adjustment sec_6404 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions
